Bloodworth, J.
1. When all the facts and circumstances of the case, including the note of the trial judge to the ground of the amendment to the motion for a new trial, are considered, the judge did not err in instructing the jury, as set out in the amendment, that “under the prohibition law of this State, if there be found upon the premises or land which one is in the actual possession of a still, the presumption of law is that the still belongs to the one in the actual possession of the land. However, that’s not a conclusive presumption; it may be rebutted,” etc.
2. The evidence was sufficient to authorize the jury to reach the conclusion that the accused was guilty, and so to find, and, the trial judge having approved of that finding, this court cannot interfere, as no error of law was shown to have been committed on the trial.

Judgment affirmed.


Broyles, O. J., cmd Luke, J., eoneur.